Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/680795     Attorney's Docket #: ONS03536US
Filing Date: 11/12/2019; 
					
Applicant: Im et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Applicant’s Amendment filed 1/28/2022 has been acknowledged.
Note: Claim 20, line 6, “st……ops” should be changed back to –stops--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monteiro et al. (CN # 108155157 A).
In regards to claim 1, Monteiro et al. (figures 1- 8) specifically figures 1 and 2 show a semiconductor device package 10 comprising: a substrate (described on opposite side of the semiconductor die); a semiconductor die 2 disposed on and coupled (by 6,7) with the substrate (described on opposite side of the semiconductor die); and a leadframe 13,14 including a planar body (along 21; top of 13,13) having an indentation 4 disposed therein, the indentation 4 defining a recess in the planar body (along 21; top of 13,14), the recess 4 defining an opening 4 in the planar body 21, the opening 4 having a continuous perimeter (see figures 1 and 2), at least a portion of the indentation 4 being disposed on and coupled with the semiconductor die 2 via a conductive adhesive 7.
In regards to claim 6, Monteiro et al. show wherein the leadframe 13,14 includes a plurality of buffer legs (5; see figure 1, 3 and 5), the plurality of buffer legs (5; see figure 1, 3 and 5) being configured to provide mechanical stops with the substrate (described on opposite side of the semiconductor die) to define; a spacing 21 between the indentation 4 and the semiconductor die 2; and a bond line thickness of solder 7 coupling the indentation 4 with the semiconductor die 2.
In regards to claim 7, Monteiro et al. show wherein the plurality of buffer legs (5; see figure 1, 3 and 5) are configured to mechanically contact a surface of the substrate (described on opposite side of the semiconductor die), the semiconductor die 2 (described on opposite side of the semiconductor die).
In regards to claim 8, Monteiro et al. show wherein the plurality of buffer legs (5; see figure 1, 3 and 5) are mechanically independent from the surface of the substrate (described on opposite side of the semiconductor die).
In regards to claim 9, Monteiro et al. show wherein the conductive adhesive 7 is a solder material.
In regards to claim 19, Monteiro et al. (figures 1- 8) specifically figures 1 and 2 show a method for producing a semiconductor device package 10, the method comprising: coupling 6,7 a semiconductor die 2 with a substrate (described on opposite side of the semiconductor die); forming an indentation 4 in a planar body (along 21) of a leadframe 1,13,14, the indentation 4 defining a recess 4 in the planar body (along 21); the recess 4 defining an opening 4 in the planar body 21, the opening 4 having a continuous perimeter (see figures 1 and 2); and directly coupling at least a portion of the formed indentation 4 formed with the semiconductor die 2 via a solder material 7.
In regards to claim 20, Monteiro et al. show wherein directly coupling the indentation 4 formed in the body of the leadframe 1,13,14 with the semiconductor die 2 includes controlling, with a plurality of buffer legs (5; see figure 1, 3 and 5), a spacing between the indentation and the semiconductor die, and a bond line thickness of solder 7coupling the indentation 4 with the semiconductor die 2, the plurality of buffer legs (5; see figure 1, 3 and 5) being configured to provide mechanical stops with the substrate (described on opposite side of the semiconductor die).

Claims 1, 11, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (KR # 10-2013-0013075 A).
In regards to claim 1, Oh et al. (figures 1- 8) specifically figures 3-6 show a semiconductor device package comprising: a substrate 50; a semiconductor die 21,22 disposed on and coupled with the substrate 50; and a leadframe 10,11,12 including a planar body 13a having an indentation 11a disposed therein, the indentation 11a,11b,12a,12b defining a recess 11a,11b,12a,12b in the planar body 13a, the recess 11a,11b,12a,12b defining an opening 54 in the planar body 13a, the opening 54 having a continuous perimeter (see structure of 11a,12a in figures 5 and 6), at least a portion of the indentation 11a,11b,12a,12b being disposed on and coupled with the semiconductor die 21,22 via a conductive adhesive (described conductive adhesive).
In regards to claim 11, Oh et al. (figures 1- 8) specifically figures 3-6 show a semiconductor device package comprising: a substrate 50; a first semiconductor die 21 disposed on and coupled with the substrate 50; a second semiconductor die 22 disposed on and coupled with the substrate 50; and a first leadframe 11 including a first planar body 13a having a first indentation 11a,11b disposed therein, the first indentation 11a,11b defining a recess 11a,11b that is wholly disposed within an interior of the first planar body, a contact surface (bottom of 11a) of the first indentation 11a,11b being disposed on and coupled with the first semiconductor die 21; and a second leadframe 12 including a second planar body 13a having a second indentation 12a,12b disposed therein, the second indentation 12a,12b defining a recess 12a,12b that is wholly disposed within an interior of the second planar body, a contact surface (bottom of 12) of the second indentation 12a,12b being disposed on and coupled with the second semiconductor die 22, the contact surface of the first indentation 11a.11b being coupled with the first semiconductor die 21 and the contact surface (bottom of 12a) of the second indentation 12a,12b being coupled with the second semiconductor die 22 via a conductive adhesive (described conductive adhesive).
In regards to claim 16, Oh et al. show wherein: the first indentation 11a,11b is defined in a body of the first leadframe portion, the body of the first leadframe portion being arranged in a first plane; and the contact surface (bottom of 11a) of the first indentation 11a,11b being arranged in a second plane, the second plane being parallel with, and non-coplanar with the first plane.
In regards to claim 17, Oh et al. show wherein the first indentation 11a,11b includes a sloped portion that is disposed between the body of the first leadframe portion and the contact surface (bottom of 11a) of the first indentation, the sloped portion being sloped with respect to the first plane and the second plane.
 a semiconductor die 21,22 with a substrate 50; forming an indentation 11a,11b,12a,12b in a planar body 13a of a leadframe 10,11,12, the indentation 11a,12b,12a,12b defining a recess 11a,11b,12a,12b in the planar body 13a; the recess 11a,11b,12a,12b defining an opening 54 in the planar body 13a, the opening 54 having a continuous perimeter (see 11a,12a in figures 5 and 6); and directly coupling at least a portion of the formed indentation 11a,11b,12a,12b formed with the semiconductor die 21,22 via a solder material (described conductive adhesive).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro et al. (CN # 108155157 A) in view of Watanabe (U.S. Patent Application Publication # 2017/0033055 A1).
In regards to claim 2, Monteiro et al. show the features of the claimed invention as detailed above, but fail to explicitly show the indentation includes: a first tab having a first contact surface that is coupled with the semiconductor die; and a second tab having a second contact surface that is coupled with the semiconductor die.
Watanabe is cited for showing a semiconductor leadframes and packages with solder dams.  Watanabe (figures 17- 24) show a semiconductor device package 284 222; a semiconductor die 264 disposed on and coupled with the substrate 222; and a leadframe 292 having an indentation (space between the two 292s) defined therein, at least a portion of the indentation being disposed on and coupled with the semiconductor die 264 via a conductive adhesive (see paragraph [0138]).  Specifically, Watanabe show wherein the indentation (space between the two 292s) includes: a first tab (end of left 292) having a first contact surface (bottom of end of left 292) that is coupled with the semiconductor die 264; and a second tab (end of right 292) having a second contact surface (bottom of end of eight 292) that is coupled with the semiconductor die 264 for the purpose of providing thermal and environmental protection.
Therefore, it would be obvious to one or ordinary skill in the art to use Watanabe’s tabs of the indention to modify Monteiro et al.’s indentation for the purpose of providing thermal and environmental protection.
In regards to claim 3, Watanabe as modified by Monteiro et al. discloses wherein: the indentation (space between the two 292s) is defined in a body of the leadframe 292, the body of the leadframe 292 being arranged in a first plane; and the first contact surface and the second contact surface being arranged in a second plane, the second plane being parallel with, and non-co-planar with the first plane.
In regards to claim 4, Watanabe as modified by Monteiro et al. discloses wherein the first tab (end of left 292) includes a sloped portion that is disposed between the body of the leadframe 292 and the first contact surface, the sloped portion being sloped with respect to the first plane and the second plane.
In regards to claim 5, Watanabe as modified by Monteiro et al. discloses wherein the first tab (end of left 292) and the second tab (end of right 292) define a gap between the first contact surface and the second contact surface.
In regards to claim 6, Watanabe as modified by Monteiro et al. discloses wherein the leadframe 292 includes a plurality of buffer legs 290, the plurality of buffer legs 290 being configured to provide mechanical stops with the substrate 222 to define; a spacing between the indentation (space between the two 292s) and the semiconductor die 264; and a bond line thickness of solder (see paragraph [0138]) (space between the two 292s) with the semiconductor die 164.
In regards to claim 7, Watanabe as modified by Monteiro et al. discloses wherein the plurality of buffer legs 290 are configured to mechanically contact a surface of the substrate 222, the semiconductor die 264 being coupled with the surface of the substrate 222.
In regards to claim 8, Watanabe as modified by Monteiro et al. discloses wherein the plurality of buffer legs 290 are mechanically independent from the surface of the substrate 222.
In regards to claim 9, Watanabe as modified by Monteiro et al. discloses wherein the conductive adhesive is a solder material (see paragraph [0138]).
In regards to claim 10, Watanabe as modified by Monteiro et al. discloses wherein the substrate 222 is a direct-bond-metal substrate.
In regards to claim 20, Monteiro et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein directly coupling the indentation formed in the body of the leadframe with the semiconductor die includes controlling, with a plurality of buffer legs, a spacing between the indentation and the semiconductor die; and a bond line thickness of solder coupling the indentation with the semiconductor die, the plurality of buffer legs being configured to provide mechanical stops with the substrate.
Watanabe is cited for showing a semiconductor leadframes and packages with solder dams.  Watanabe (figures 17- 24) show a method for producing a semiconductor device package 284, the method comprising: coupling a semiconductor die 264 with a substrate 222; and directly coupling an indentation (space between the two 292s) formed in a body of a leadframe 292 with the semiconductor die 264 via a solder material (see paragraph [0138]).  Specifically, Watanabe discloses wherein directly coupling the indentation (space between the two 292s) formed in the body of the leadframe 292 with the semiconductor die 264 includes controlling, with a plurality of buffer legs 290, a spacing (space under 292 and above 264) between the indentation (space between the two 292s) and the semiconductor die 264; and a bond line thickness of solder (see paragraph [0138]) coupling the indentation with the 264, the plurality of buffer legs 290 being configured to provide mechanical stops with the substrate 222 providing thermal and environmental protection.
Therefore, it would be obvious to one or ordinary skill in the art to use Watanabe’s tabs of the indention to modify Monteiro et al.’s indentation for the purpose of providing thermal and environmental protection.

Claims 2-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro et al. (CN # 108155157 A) in view of Tsui et al. (U.S. Patent Application Publication # 2012/0181676 A1).
In regards to claim 2, Monteiro et al. show the features of the claimed invention as detailed above, but fail to explicitly show the indentation includes: a first tab having a first contact surface that is coupled with the semiconductor die; and a second tab having a second contact surface that is coupled with the semiconductor die.
Tsui et al. (figures 2J, 2K, 8, 8A, 8LA-8LB, 8O, 11 and 12) specifically figure 11 show a semiconductor device package comprising: a substrate 502; a semiconductor die (500; FC DIE 1) disposed on and coupled with the substrate 502; and a leadframe (entire 510) having an indentation (at right end of 510) defined therein, at least a portion of the indentation being disposed on and coupled with the semiconductor die (500; FC DIE 1) via a conductive adhesive 508.  Specifically, Tsui et al.  discloses wherein the indentation includes: a first tab (510 left furthest end portion) having a first contact surface (top of 510 surface connected to 508) that is coupled with the semiconductor die (500; FC DIE 1); and a second tab (left side 510 right furthest end portion) having a second contact surface (top of other 510 surface connected to 508) that is coupled with the semiconductor die (500; FC DIE 1) for the purpose of improving the use stamping to form features on a lead frame of a semiconductor device package.
Therefore, it would be obvious to one of ordinary skill in the art to use Tsui et al.’s tabs of the indention to modify Monteiro et al.’s indentation for the purpose of improving the use stamping to form features on a lead frame of a semiconductor device package.
(at right end of 510) is defined in a body of the leadframe (entire 510), the body of the leadframe (entire 510) being arranged in a first plane (the level of the portion of 510 parallel to 502); and the first contact surface and the second contact surface being arranged in a second plane (the level of the portion of 510 connection to 508), the second plane being parallel with, and non-co-planar with the first plane (the level of the portion of 510 parallel to 502).
In regards to claim 4, Tsui et al. in view of Monteiro et al. discloses wherein the first tab 510 includes a sloped portion (starting at the end of 510 right end) that is disposed between the body of the leadframe (entire 510) and the first contact surface, the sloped portion (starting at the end of 510 right end) being sloped with respect to the first plane (the level of the portion of 510 parallel to 502) and the second plane (the level of the portion of 510 connection to 508).
In regards to claim 5, Tsui et al. in view of Monteiro et al. discloses wherein the first tab (510 left furthest end portion) and the second tab (left side 510 right furthest end portion) define a gap (space between the two tabs) between the first contact surface and the second contact surface.
In regards to claim 9, Tsui et al. in view of Monteiro et al. discloses wherein the conductive adhesive 508 is a solder material.
In regards to claim 10, Tsui et al. in view of Monteiro et al. discloses wherein the substrate 502 is a direct-bond-metal substrate.
In regards to claim 11, Monteiro et al. (figures 1- 8) specifically figures 1 and 2 show a semiconductor device package 10 comprising: a substrate (described on opposite side of the semiconductor die); a semiconductor die 2 disposed on and coupled (by 6,7) with the substrate (described on opposite side of the semiconductor die); and a leadframe 13,14 including a planar body (along 21; top of 13,13) having an indentation 4 disposed therein, the indentation 4 defining a recess that is disposed within an interior of the planar body (along 21; top of 13,14), the recess 4 defining an opening 4 in the planar body 21, the opening 4 having a continuous perimeter (see figures 1 and 2), at least a portion of the indentation 4 being disposed on and coupled with the semiconductor die 2 via a conductive adhesive 7.  Monteiro et 
Tsui et al. is cited for showing power semiconductor device packaging.  Specifically, Tsui et al. (figures 8LA-8LB) (these figures show the features claimed but the items are not labeled) show a semiconductor device package comprising: a substrate (far left item that the 2 dies are attached); a first semiconductor die (upper die) disposed on and coupled with the substrate; a second semiconductor die (lower die) disposed on and coupled with the substrate; and a leadframe (far right leadframes attached to the top of both dies through the solder balls)  including: a first leadframe portion (upper portion of the leadframe) having a first indentation defined therein, a contact surface (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being disposed on and coupled with the first semiconductor die (lower die); and a second leadframe portion (lower portion of the leadframe) having a second indentation (lower bent portion of the leadframe) being disposed on and coupled with the second semiconductor die (lower die), the contact surface (upper portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being coupled with the first semiconductor die (upper die) and the contact surface surface  (lower portion leadframe connected to the solder balls) of the second indentation (lower bent portion of the leadframe) being coupled with the second semiconductor die (lower die) via a conductive adhesive (solder balls) for the purpose of improving the use stamping to form features on a lead frame of a semiconductor device package.


In regards to claim 14, Tsui et al. in view of Monteiro et al. discloses wherein the contact surface  (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) includes a first contact surface and a second contact surface, the first indentation (upper bent portion of the leadframe) including: a first tab (furthest inner end portion of the upper leadframe) including the first contact surface, the first tab being coupled with the first semiconductor die (upper die); and a second tab furthest inner end portion of the lower leadframe) having the second contact surface, the second tab being coupled with the first semiconductor die (upper die).
In regards to claim 15, Tsui et al. in view of Monteiro et al. discloses  wherein the first tab (furthest inner end portion of the upper leadframe) and the second tab (furthest inner end portion of the lower leadframe) define a gap (space between the upper and lower leadframe portions) between the first contact surface and the second contact surface.
In regards to claim 16, Tsui et al. in view of Monteiro et al. discloses wherein: the first indentation (upper bent portion of the leadframe) is defined in a body of the first leadframe portion, the body of the first leadframe portion being arranged in a first plane; and the contact surface of the first indentation being arranged in a second plane, the second plane being parallel with, and non-coplanar with the first plane.
In regards to claim 17, Tsui et al. in view of Monteiro et al. discloses wherein the first indentation (upper bent portion of the leadframe) includes a sloped portion that is disposed between the body of the first leadframe portion and the contact surface of the first indentation, the sloped portion being sloped with respect to the first plane and the second plane.


It would be obvious to one of ordinary skill in the art to design more semiconductor dies using the teaching of Tsui et al. as modified by Monteiro et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   

Tsui et al. (figures 8LA-8LB) (these figures show the features claimed but the items are not labeled) show a semiconductor device package comprising: a substrate (far left item that the 2 dies are attached); a first semiconductor die (upper die) disposed on and coupled with the substrate; a second semiconductor die (lower die) disposed on and coupled with the substrate; and a leadframe (far right leadframes attached to the top of both dies through the solder balls)  including: a first leadframe portion (upper portion of the leadframe) having a first indentation defined therein, a contact surface (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being disposed on and coupled with the first semiconductor die (lower die); and a second leadframe portion (lower portion of the leadframe) having a second indentation (lower bent portion of the leadframe) being disposed on and coupled with the second semiconductor die (lower die), the contact surface (upper portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being coupled with the first semiconductor die (upper die) and the contact surface surface  (lower portion leadframe connected to the solder balls) of the second indentation (lower bent portion of the leadframe) being coupled with the second semiconductor die (lower die) via a conductive adhesive (solder balls).

Therefore, using the teaching of Tsui et al.’s first and second semiconductor dies to also disclose by design choice a third semiconductor die disposed on and coupled with the substrate; a fourth semiconductor die disposed on and coupled with the substrate; the first leadframe portion having a third indentation defined therein, a contact surface of the third indentation being disposed on and coupled with the second semiconductor die; and the second leadframe portion having a fourth indentation defined therein, a contact surface of the fourth indentation being disposed on and coupled with the fourth semiconductor die as modified by Monteiro et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   

In regards to claim 13, Tsui et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the contact surface of the third indentation is coupled with the third semiconductor die and the contact surface of the fourth indentation is coupled with the fourth semiconductor die via the conductive adhesive.  However, it would be a matter of design choice to have more semiconductor dies having indentation coupled with the another die via the conductive adhesive.
It would be obvious to one of ordinary skill in the art to design more semiconductor dies using the teaching of Tsui et al. as modified by Monteiro et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   

Claims 2-5, 9, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (KR # 10-2013-0013075 A) in view of Tsui et al. (U.S. Patent Application Publication # 2012/0181676 A1).
In regards to claim 2, Oh et al. show the features of the claimed invention as detailed above, but fail to explicitly show the indentation includes: a first tab having a first contact surface that is coupled with the semiconductor die; and a second tab having a second contact surface that is coupled with the semiconductor die.
Tsui et al. (figures 2J, 2K, 8, 8A, 8LA-8LB, 8O, 11 and 12) specifically figure 11 show a semiconductor device package comprising: a substrate 502; a semiconductor die (500; FC DIE 1) disposed on and coupled with the substrate 502; and a leadframe (entire 510) having an indentation (at right end of 510) defined therein, at least a portion of the indentation being disposed on and coupled with the semiconductor die (500; FC DIE 1) via a conductive adhesive 508.  Specifically, Tsui et al.  discloses wherein the indentation includes: a first tab (510 left furthest end portion) having a first contact surface (top of 510 surface connected to 508) that is coupled with the semiconductor die (500; FC DIE 1); and a second tab (left side 510 right furthest end portion) having a second contact surface (top of other 510 surface connected to 508) that is coupled with the semiconductor die (500; FC DIE 1) for the purpose of improving the use stamping to form features on a lead frame of a semiconductor device package.
Therefore, it would be obvious to one of ordinary skill in the art to use Tsui et al.’s tabs of the indention to modify Oh et al.’s indentation for the purpose of improving the use stamping to form features on a lead frame of a semiconductor device package.
In regards to claim 3, Tsui et al. in view of Oh et al. discloses wherein: the indentation (at right end of 510) is defined in a body of the leadframe (entire 510), the body of the leadframe (entire 510) being arranged in a first plane (the level of the portion of 510 parallel to 502); and the first contact surface and the second contact (the level of the portion of 510 connection to 508), the second plane being parallel with, and non-co-planar with the first plane (the level of the portion of 510 parallel to 502).
In regards to claim 4, Tsui et al. in view of Oh et al. discloses wherein the first tab 510 includes a sloped portion (starting at the end of 510 right end) that is disposed between the body of the leadframe (entire 510) and the first contact surface, the sloped portion (starting at the end of 510 right end) being sloped with respect to the first plane (the level of the portion of 510 parallel to 502) and the second plane (the level of the portion of 510 connection to 508).
In regards to claim 5, Tsui et al. in view of Oh et al. discloses wherein the first tab (510 left furthest end portion) and the second tab (left side 510 right furthest end portion) define a gap (space between the two tabs) between the first contact surface and the second contact surface.
In regards to claim 9, Tsui et al. in view of Oh et al. discloses wherein the conductive adhesive 508 is a solder material.
In regards to claim 10, Tsui et al. in view of Oh et al. discloses wherein the substrate 502 is a direct-bond-metal substrate.
In regards to claim 14, Tsui et al. in view of Oh et al. discloses wherein the contact surface  (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) includes a first contact surface and a second contact surface, the first indentation (upper bent portion of the leadframe) including: a first tab (furthest inner end portion of the upper leadframe) including the first contact surface, the first tab being coupled with the first semiconductor die (upper die); and a second tab furthest inner end portion of the lower leadframe) having the second contact surface, the second tab being coupled with the first semiconductor die (upper die).
In regards to claim 15, Tsui et al. in view of Oh et al. discloses  wherein the first tab (furthest inner end portion of the upper leadframe) and the second tab (furthest inner end portion of the lower leadframe) define a gap (space between the upper and lower leadframe portions) between the first contact surface and the second contact surface.
In regards to claim 16, Tsui et al. in view of Oh et al. discloses wherein: the first indentation (upper bent portion of the leadframe) is defined in a body of the first leadframe portion, the body of the first leadframe portion being arranged in a first plane; and the contact surface of the first indentation being arranged in a second plane, the second plane being parallel with, and non-coplanar with the first plane.
In regards to claim 17, Tsui et al. in view of Oh et al. discloses wherein the first indentation (upper bent portion of the leadframe) includes a sloped portion that is disposed between the body of the first leadframe portion and the contact surface of the first indentation, the sloped portion being sloped with respect to the first plane and the second plane.
In regards to claim 12, Oh et al. and Tsui et al. show the features of the claimed invention as detailed above, but fail to explicitly show a third semiconductor die disposed on and coupled with the substrate; a fourth semiconductor die disposed on and coupled with the substrate; the first leadframe portion having a third indentation defined therein, a contact surface of the third indentation being disposed on and 
It would be obvious to one of ordinary skill in the art to design more semiconductor dies using the teaching of Tsui et al. as modified by Oh et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   
Tsui et al. (figures 8LA-8LB) (these figures show the features claimed but the items are not labeled) show a semiconductor device package comprising: a substrate (far left item that the 2 dies are attached); a first semiconductor die (upper die) disposed on and coupled with the substrate; a second semiconductor die (lower die) disposed on and coupled with the substrate; and a leadframe (far right leadframes attached to the top of both dies through the solder balls)  including: a first leadframe portion (upper portion of the leadframe) having a first indentation defined therein, a contact surface (portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being disposed on and coupled with the first semiconductor die (lower die); and a second leadframe portion (lower portion of the leadframe) having a second indentation (lower bent portion of the leadframe) being disposed on and coupled with the second semiconductor die (lower die), the contact surface (upper portion leadframe connected to the solder balls) of the first indentation (upper bent portion of the leadframe) being coupled with the first semiconductor die (upper die) and the contact surface surface  (lower portion leadframe connected to the solder balls) of the second indentation (lower bent portion of the leadframe) being coupled with the second semiconductor die (lower die) via a conductive adhesive (solder balls).
Therefore, using the teaching of Tsui et al.’s first and second semiconductor dies to also disclose by design choice a third semiconductor die disposed on and coupled with the substrate; a fourth semiconductor die disposed on and coupled with the substrate; the first leadframe portion having a third indentation defined therein, a contact surface of the third indentation being disposed on and coupled with the second semiconductor die; and the second leadframe portion having a fourth indentation defined therein, a contact surface of the fourth indentation being disposed on and coupled with the fourth semiconductor die as modified by Oh et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   
In regards to claim 13, Tsui et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the contact surface of the third indentation is coupled with the third semiconductor die and the contact surface of the fourth indentation is coupled with the fourth semiconductor die via the conductive adhesive.  However, it would be a matter of design choice to have more semiconductor dies having indentation coupled with the another die via the conductive adhesive.
It would be obvious to one of ordinary skill in the art to design more semiconductor dies using the teaching of Tsui et al. as modified by Oh et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body for the purpose of enhancing mechanical interlocking of the leadframe within the plastic molding of the package body.   

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Monteiro et al. (CN # 108155157 A) in view of Tsui et al. (U.S. Patent Application Publication # 2012/0181676 A1) and further in view of Watanabe (U.S. Patent Application Publication # 2017/0033055 A1).
In regards to claim 18, the combination of Monteiro et al./Tsui et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the leadframe includes a plurality of buffer legs, the plurality of buffer legs being configured to provide mechanical stops with the substrate to define: a spacing between the first indentation and the first semiconductor die; a bond line thickness of solder coupling the first indentation with the first semiconductor die; a spacing between the second indentation and the second semiconductor die; and a bond line thickness of solder coupling the second indentation with the second semiconductor die, the first leadframe portion including at least one buffer leg, and the second leadframe portion including at least buffer leg. 
Watanabe is cited for showing semiconductor leadframes.  Specifically, Watanabe (figures 17-24) discloses wherein the leadframe 292 includes a plurality of buffer legs 290, the plurality of buffer legs 290 being configured to provide mechanical stops with the substrate 222 to define: a spacing (space under 292 and above 264) between the first indentation (space between the two 292s) and the first semiconductor die 264; a bond line thickness of solder (see paragraph [0138]) coupling the first indentation with the first semiconductor die 264.  It would to one of ordinary skill in the art and a matter of design choice to have a second die using the same structure of the first die.  Therefore, the second die in the design chose would a spacing (space under 292 and above 264) between the second indentation (space between the two 292s) and the second semiconductor die 264; and a bond line thickness of solder (see paragraph [0138]) coupling the second indentation (space between the two 292s) with the second semiconductor die 264, the first leadframe portion 292 including at least one buffer leg 290, and the second leadframe portion 292 including at least buffer leg 290 for the purpose of preventing or reducing warping of one or more of the devices.
Therefore, it would be obvious to one of ordinary skill in the art to use Watanabe’s buffer legs to modify Tsui et al.’s as modified by Monteiro et al.’s semiconductor die and leadframe including a planar body having an indentation therein, the indention defining a recess in the planar body leadframe for the purpose of preventing or reducing warping of one or more of the devices.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (KR # 10-2013-0013075 A) in view of Tsui et al. (U.S. Patent Application Publication # 2012/0181676 A1) and further in view of Watanabe (U.S. Patent Application Publication # 2017/0033055 A1).
In regards to claim 18, the combination of Oh et al./Tsui et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the leadframe includes a plurality of buffer legs, the plurality of buffer legs being configured to provide mechanical stops with the substrate to define: a spacing between the first indentation and the first semiconductor die; a bond line thickness of solder coupling the first indentation with the first semiconductor die; a spacing between the second indentation and the second semiconductor die; and a bond line thickness of solder coupling the second indentation with the second semiconductor die, the first leadframe portion including at least one buffer leg, and the second leadframe portion including at least buffer leg. 
Watanabe is cited for showing semiconductor leadframes.  Specifically, Watanabe (figures 17-24) discloses wherein the leadframe 292 includes a plurality of buffer legs 290, the plurality of buffer legs 290 being configured to provide mechanical stops with the substrate 222 to define: a spacing (space under 292 and above 264) between the first indentation (space between the two 292s) and the first semiconductor die 264; a bond line thickness of solder (see paragraph [0138]) coupling the first indentation with the first semiconductor die 264.  It would to one of ordinary skill in the art and a matter of design choice to have a second die using the same structure of the first die.  Therefore, the second die in the design chose would a spacing (space under 292 and above 264) between the second indentation (space between the two 292s) and the second semiconductor die 264; and a bond line thickness of solder (see paragraph [0138]) coupling the second indentation (space between the two 292s) with the second semiconductor die 264, the first leadframe portion 292 including at least one buffer leg 290, and the second leadframe portion 292 including at least buffer leg 290 for the purpose of preventing or reducing warping of one or more of the devices.

 
Response
Applicant's arguments filed 1/28/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










3/1/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826